Citation Nr: 1213978	
Decision Date: 04/17/12    Archive Date: 04/27/12	

DOCKET NO.  08-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUE
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals a left hip/femur fracture, to include residuals left hip hemiarthroplasty, secondary to alleged VA medical negligence on or about October 30, 2003.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
 

INTRODUCTION
 
The Veteran served on active duty from June 1965 to June 1967.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
This appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
REMAND
 
The Veteran compensation pursuant to 38 U.S.C.A. § 1151.  In pertinent part, it is contended that on October 30, 2003, due to negligence on the part of VA medical personnel, the Veteran fell, fractured his left hip and ultimately needed a total hip replacement.
 
A review of the medical record reveals that in October 1998, the Veteran suffered a rather serious cerebrovascular accident (i.e., a stroke) which resulted in left hemiparesis and, apparently, a seizure disorder.  Subsequent to that event, the Veteran received VA medical treatment, including physical therapy, records of which for the period from March 1999 to February 2000 are currently a part of the Veteran's claims folder.
 
Also on file are VA outpatient treatment records immediately following the Veteran's reported fall on October 30, 2003.  These records include an entry describing the Veteran as having a "low baseline exercise tolerance/threshold."  When walking from his bedroom to the bathroom he needed a four-pronged cane, as well as assistance in the activities of daily living, to include getting into and out of bed and showering.  However, given that the record is devoid of any evidence of treatment for the period from February 2000 to October 30, 2003, the nature and extent of any disability suffered by the Veteran's prior to the reported fall is difficult to determine.  Moreover, while the Veteran apparently did fall at a VA medical facility on October 30, 2003, an incident report detailing the various circumstances of his injuries is not currently part of his claims folder.  The aforementioned evidence is arguably vital to the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.
 
Finally, in a May 2007 VA Memorandum it is noted that a personal injury claim filed in a United States District Court under the Federal Tort Claims Act, and based on an incident at the East Orange (New Jersey) VA Medical Center on October 30, 2003, had been settled in the amount of $150,000.00.  Unfortunately, copies of all settlement documents reflecting the various details of the Veteran's injury are not at this time a part of his claims folder.  Under the circumstances, an attempt will be made to obtain those documents prior to a final adjudication of the Veteran's current claim.
 
In light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1.  The RO/AMC should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment during the period from February 2000 to October 30, 2003.  Following receipt of that information, the RO/AMC should contact the facility/provider in question, with a request that they provide copies of any and all records of treatment of the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 
 
2.  The RO/AMC should then contact the VA Medical Center located in East Orange, New Jersey and request that they provide a copy of any investigative/incident report prepared following the Veteran's reported October 30, 2003 fall.  That report, and any associated documents, should be made a part of the Veteran's claims folder.   If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond. 
 
3.  The RO/AMC should then contact the office of the Deputy Assistant General Counsel, Department of Veterans Affairs, as referenced in the aforementioned May 8, 2007 VA Memorandum, and request that they provide copies of any and all litigation and/or discovery documents pertaining to the settlement of the appellant's claim under the Federal Tort Claims Act for the incident which occurred at the East Orange (New Jersey) VA Medical Center on October 30, 2003.  The Board is particularly interested in any documents which may address the presence or absence of negligence on the part of VA employees.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond. 
 
4.  Thereafter, the RO/AMC must then readjudicate the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a left hip/femur fracture, to include residuals of a left hip hemiarthroplasty, secondary to negligence on the part of treating VA medical personnel on October 30, 2003.  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since April 2008.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



